DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 8/25/2022 has been entered.  Claims 2-7, 11, 13-16, 19, and 26-29 have been canceled.  New claim 36 has been added.  Claims 1, 8-10, 12, 17-18, 20-25 and 30-36 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20 recites, “The packaging material as recited in claim 1, wherein a layer containing one or more resins selected from the group consisting of an epoxy resin, an urethane resin, an acrylic ester resin, a methacrylic ester resin, and a polyethyleneimine resin is arranged between the heat-resistant resin layer and the outer side adhesive layer” (emphasis added), however, given that claim 1 has been amended to now recite that “an easily adhesive layer is present between the heat-resistant resin layer and the outer side adhesive layer” (emphasis added), claim 20 as it depends upon amended claim 1, constitutes new matter because the instant disclosure fails to provide support for a packaging material comprising an easily adhesive layer and a layer containing one or more of the resins as recited in claim 20, wherein both layers are between the heat-resistant resin layer and the outer side adhesive layer as recited in claim 20.
Claims 9, 10, 31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 has been amended to recite, “wherein the heat-fusible resin layer and the metal foil layer are adhered via a curing inner side adhesive agent, and wherein the heat-resistant resin layer and the metal foil layer are adhered via a curing outer side adhesive agent forming an outer side adhesive layer, wherein an easily adhesive layer is provided between the heat-resistant resin layer and the outer side adhesive layer, which adhesive agent has been formed from a reaction mixture” (emphasis added) on lines 6-11, however, given that the claim recites “a curing inner side adhesive agent” on lines 7-8 and a “curing outer side adhesive agent” on lines 8-9 with the “which adhesive agent” limitation now appearing on line 11, distant from both the inner side and outer side adhesive agents, the limitation “which adhesive agent” on line 11 lacks clear antecedent basis.  Claim 9 has also been amended to recite, “wherein a Young’s modulus of a cured film of the urethane adhesive agent is 90 MPa to 400 MPa” (emphasis added) on lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 10, 31 and 34 do not remedy the above and hence are indefinite for the same reasons.
Claims 17, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 has been amended to recite, “wherein a Young’s modulus of a cured film of the urethane adhesive agent is 90 MPa to 400 MPa” (emphasis added) on lines 14-15; and “wherein an easily adhesive layer is provided between the heat-resistant resin layer and the outer side adhesive layer” (emphasis added) on lines 23-24.  There is insufficient antecedent basis for the above bolded limitations in the claim.  Dependent claims 32 and 35 do not remedy the above and hence are indefinite for the same reasons.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites, “The packaging material as recited in claim 1, wherein a layer containing one or more resins selected from the group consisting of an epoxy resin, an urethane resin, an acrylic ester resin, a methacrylic ester resin, and a polyethyleneimine resin is arranged between the heat-resistant resin layer and the outer side adhesive layer”, however, given that claim 1 has been amended to now recite that “an easily adhesive layer is present between the heat-resistant resin layer and the outer side adhesive layer”, and that the instant disclosure only provides support for one additional layer to be present between the heat-resistant resin layer and the outer side adhesive layer, it is unclear whether the limitations of claim 20 with respect to the one or more resins is meant to refer to the easily adhesive layer that is present between the heat-resistant resin layer and the outer side adhesive layer as recited in instant claim 1 from which claim 20 depends, or whether the limitations refer to an additional layer aside from the easily adhesive layer.
Further, if the resin limitations of claim 20 are meant to refer to the “easily adhesive layer”, then Applicant is advised that should claim 20 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
Claims 1, 8-10, 12, 17-18, 20-25 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ijuin (US2017/0365825, hereinafter referred to as “Ijuin ‘825”) in view of Simons (USPN 8,933,188).  Ijuin ‘825 teaches a packaging material (10) for an electric storage device (Abstract; Fig. 1), such as a secondary battery, e.g. a lithium-ion secondary battery (as in the claimed invention, particularly as in instant claims 21-22; Paragraphs 0003-0005, 0091-0092, 0111, and 0161), comprising in this order: a substrate layer (11) that is either a polyamide film having a hot water shrinkage rate at 95°C of less 5% or a polyester film having a hot water shrinkage rate at 95°C of less than 5%, and imparts heat resistance to the packaging material (10) in a thermal compression fusion bonding step (reading upon the claimed “heat-resistant resin layer as an outer side layer”; Abstract; Paragraph 0028); an easy adhesion treatment layer (12), preferably containing at least one type of resin selected from the group consisting of a polyester resin, an acrylic resin, a polyurethane resin, an epoxy resin and an acrylic grafted polyester resin (reading upon the claimed “easily adhesive layer”, particularly a layer and/or resins as recited in instant claim 20 and/or instant claim 36); an adhesion layer (13), such as formed from a two-part curing type polyurethane adhesive comprising, for example, a main agent made of a polyol such as a polyester polyol, a polyether polyol, an acrylic polyol or the like, and a curing agent such as an aromatic or aliphatic isocyanate, in a molar ratio of isocyanate groups of the curing agent to hydroxyl groups of the main agent of preferably from 1 to 10 (broadly reading upon the claimed “outer side adhesive layer…made of a urethane adhesive agent”; Paragraphs 0068-0069); a metal foil layer (14); a sealant adhesion layer (16) that may be formed from a crosslinking/curing adhesive agent (reading upon the claimed “curing inner side adhesive agent” of instant claims 9 and 17; Paragraphs 0117-0124); and a sealant layer (17) that imparts heat-sealing properties to the packaging material (10) and is arranged at an inner side and heat sealed when an electric storage device is assembled (Paragraph 0132; reading upon the claimed “heat-fusible resin layer as an inner side layer” and “arranged with the heat-fusible resin layer facing inwardly”); wherein the packaging material is subjected to molding to form a three-dimensional shape or recess for the electric storage device as shown in Figs. 2-3 (Paragraphs 0138, 0140, 0164-0168, and 0175; Examples).  Ijuin ‘825 specifically discloses examples wherein the substrate layer is a nylon layer having a hot water shrinkage rate at 95°C falling within the claimed range of 1.5 to 12% (Examples, particularly Paragraphs 0185-0200, Tables 1-4) as well as examples wherein the substrate layer is a polyethylene terephthalate film having a hot water shrinkage rate of 95°C falling within the claimed range of 1.5 to 12% (Examples, particularly Paragraphs 0248-0260, Tables 5-8).  
Ijuin ‘825 also teaches a method for producing the packaging material reading upon the general steps as recited in instant claims 9 and 17, including a step of preparing an adhesive for formation of adhesion layer (13), reading upon the claimed “curing outer side adhesive agent”, from a reaction mixture containing a polyol and a polyfunctional isocyanate compound (Examples); preparing a laminated product having a general layer structure as in the claimed invention as discussed in detail above; an aging processing step at 40°C for curing the adhesive agent (Paragraph 0070; Examples) and a molding step to form a three-dimensional shape or recess in the packaging material with the sealant layer facing inwardly as discussed above, such that the difference between the teachings of Ijuin ‘825 and the claimed inventions as recited in instant claims 1, 9 and 17, is that Ijuin ‘825 does not recite that the two-part curing type polyurethane adhesive constituting the adhesive layer (13), reading upon the claimed outer side adhesive layer, is formed from a reaction mixture containing (i) a polyol having a number average molecular weight as instantly claimed with the (ii) polyfunctional isocyanate compound and further (iii) an aliphatic compound having a plurality of functional groups capable of reacting with an isocyanate group in one molecule as recited in instant claims 1, 9 and 17; and that the cured film produced from said polyurethane adhesive has a Young’s modulus of 90 MPa to 400 MPa as instantly claimed.
However, Simons teaches a similar two-component urethane laminating adhesive for laminating a polymeric film or metallic foil to another polymeric film or metallic foil such as an aluminum foil (as in Ijuin ‘825), particularly for packaging purposes (as in Ijuin ‘825), comprising two co-reactive components - Component A which comprises an isocyanate-functionalized component having two or more isocyanate groups per molecule (reading upon the instantly claimed component (ii), Col. 2, lines 50-53); and Component B which comprises both a high functionality polyol such as polyester polyols or polyether polyols having four or more hydroxyl groups per molecule (Col. 7, line 5-Col. 9, line 14), and a lower functionality polymeric polyol having two or three hydroxyl groups per molecule, for example, a polymeric polyol having a number average molecular weight of from about 200 to about 10,000, including polyether polyols and polyester ether polyols (reading upon the claimed component (i) as recited in amended claims 1, 9, 17, 24, and 25 given that “about 10,000” includes values above 10,000 reading upon the instantly claimed “exceeding 10,000” limitation; Col. 9, line 31-Col. 10, line 13); and optionally up to 15% by weight of one or more monomeric polyols containing two or three hydroxyl groups per molecule such as trimethylolpropane (i.e. an aliphatic compound having a plurality of functional groups capable of reacting with an isocyanate group in one molecule and a molar mass of 134.17 g/mol reading upon the claimed number average molecular weight within the range of 100 to 1,000) and glycerol (i.e. glycerin; thus reading upon the claimed component (iii), particularly as recited in instant claims 24-25 and 30-35; Col. 10, line 66 - Col. 11, line 3); wherein the urethane adhesive provides improved properties over other two-component urethane adhesives including reduced tendency to generate mist when being used in a laminating operation, ability to use high speed adhesive application thereby permitting more efficient use of plant equipment, and the ability to provide the adhesive as a solventless laminating adhesive applied at 100% solids wherein the addition of solvent and/or water are optional thereby eliminating the need for a drying step (Abstract; Col. 1, lines 5-50; Col. 2, lines 12-38 and 50-61; Col. 7, line 4-Col. 9, line 30; Col. 9, line 40-Col. 10, line 13; Col. 10, line 61-Col. 11, line 3; Col. 11, lines 4-41 and 53-55; and Col. 12, lines 5-21 and 50-55).  Simons teaches that the amount of the high functionality polyol is not critical and is typically 15wt% to no greater than 75wt% of Component B, and that the amounts of Component A and Component B used in the laminating adhesive systems will generally be adjusted so as to provide an NCO/active hydrogen equivalent ratio in the range from about 1:1 to 10:1, and given that the active hydrogen includes the reactive hydroxyl (OH) groups of the lower functionality polymeric polyol disclosed by Simons reading upon the claimed polyol of component (i), Simons clearly teaches an equivalent ratio reading upon and/or rendering obvious the claimed [NCO]/[OH] range of 10 to 25 (Entire document, particularly Col. 3, lines 39-63; Cols. 7-Col. 10, line 30).
 Simons also teaches that after preparing a laminate utilizing the urethane adhesive composition as an adhesive layer between a first film/foil and a second film/foil, such as a PET film or an aluminum foil (e.g. as in Ijuin ‘825), by applying the two component adhesive composition containing the above Components A and B and optional additives to the surface of one or both of the two films/foils by conventional methods such as by rollers (Col. 11, lines 4-64), it is desirable to heat the laminate at an elevated temperature of about 40ºC to about 100ºC so as to accelerate full curing of the adhesive composition providing a chemically cured adhesive layer through the reaction of the formulation constituents containing isocyanate groups and the constituents containing hydroxyl or active hydrogen groups (Col. 12, lines 1-44, as in Ijuin ‘825), thereby also reading upon the claimed aging processing step of instant claims 9 and 17, as well as the claimed step of preparing a curing outside adhesive agent as recited in instant claim 17.
Hence, given that Simons teaches a two-component polyurethane type adhesive having improved properties over other two-component polyurethane type adhesives, wherein the adhesive may be utilized to laminate a polymeric film such as a PET film or metallic foil to another polymeric film or metallic foil such as an aluminum foil (as in Ijuin ‘825), particularly for packaging purposes, and that Ijuin ‘825 does not specifically limit the two-part or two-component polyurethane type adhesive, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the two-component urethane adhesive formulation disclosed by Simons comprising constituents reading upon the claimed (i) polyol, (ii) polyfunctional isocyanate compound, and (iii) aliphatic compound having a plurality of functional groups capable of reacting with an isocyanate group in one molecule, as the two-component urethane adhesive in the invention taught by Ijuin ‘825 for the adhesive layer (13), reading upon the claimed outer side adhesive layer as recited in instant claims 1, 9 and 17, thereby reducing the tendency to generate mist in the laminating operation and allowing for high speed, solventless application without the need for a drying step, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way; and although Simons does not specifically disclose that the resulting cured adhesive has a Young’s modulus as instantly claimed, given that the cured adhesive layer disclosed by Simons is formed from an adhesive composition comprising the same constituents as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art to reasonably expect a cured film produced from the adhesive disclosed by Simons as the adhesive layer (13) in the invention taught by Ijuin ‘825 to exhibit a Young’s modulus within the claimed range(s) as recited in instant claims 1, 8, 9, 17 and 18 and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum constituents and equivalent ratio of NCO/active hydrogen as taught by Simons (Col. 10, lines 27-54) to provide the desired cured film properties for a particular end use of the invention taught by Ijuin ‘825 in view of Simons, including desired flexibility and/or other mechanical properties, particularly given the teachings of Simons as discussed above.  Thus, the claimed invention as recited in instant claims 1, 8-9 and 17-18 would have been obvious over the teachings of Ijuin ‘825 in view of Simons.
With respect to instant claim 10, in addition to the discussion above with respect to instant claim 9, Ijuin ‘825 teaches that the sealant adhesion layer (16) may be formed from an olefin-(meth)acrylic acid copolymer that may be crosslinked/cured with a curing agent such as isocyanate compounds usable as a chain extender of polyester polyols, providing an improvement in substrate adhesion due to the increased concentration of urethane groups (Paragraphs 0117-0124), thereby reading upon the broadly claimed “thermosetting acrylic adhesive agent” of instant claim 10 and thus rendering instant claim 10 obvious over the teachings of Ijuin ‘825 in view of Simons.
With respect to instant claim 12, in addition to the discussion above with respect to instant claim 1, Ijuin ‘825 teaches that the sealant layer (17) is preferably a polyolefin resin, more preferably polypropylene, and given that Ijuin ‘825 teaches that the heat-resistant substrate layer (11) is preferably nylon, particularly nylon 6 (Paragraph 0036; Examples), or a polyester, particularly PET as utilized in the examples (Paragraphs 0042-0043; Examples), in combination with an unstretched polypropylene as the sealant layer (Examples), Ijuin ‘825 provides a clear teaching and/or suggestion that the heat-resistant substrate layer (11), as the claimed “heat-resistant resin layer” of instant claim 12, has a melting point higher than the polyolefin resin sealant layer (17), as the claimed “heat-fusible resin layer” of instant claim 12, by at least 10ºC or 20ºC or higher, given that these polymers are the same as those disclosed for the corresponding layers in the instant invention and given known melting temperatures for the polymers disclosed by Ijuin ‘825 for these layers, thereby rendering instant claim 12 obvious over the teachings of Ijuin ‘825 in view of Simons given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 20 and 36, it is again noted that Ijuin ‘825 specifically teaches that the easy adhesion treatment layer (12) preferably contains at least one type of resin selected from the group consisting of a polyester resin, an acrylic resin, a polyurethane resin, an epoxy resin and an acrylic grafted polyester resin, thereby reading upon the claimed “layer containing one or more resins selected from the group” recited in instant claim 20 and “arranged between the heat-resistant resin layer and the outer side adhesive layer” as in instant claim 20, as well as the resins as recited in instant claim 36, and thus rendering instant claims 20 and 36 obvious over the teachings of Ijuin ‘825 in view of Simons.
With respect to instant claims 21-23, as discussed in detail above, Ijuin ‘825 teaches that the packaging material is for shaped/molded battery packaging, particularly for lithium-ion secondary batteries, and thus a packaged lithium-ion secondary battery and method of packaging the lithium-ion secondary battery as an electric/power storage device into the packaging material as broadly recited in instant claims 21-23 would have been obvious over the teachings of Ijuin ‘825 in view of Simons.
With respect to instant claims 24-25 and 30-35, as discussed in detail above with regard to instant claims 1, 9 and 17 from which claims 24-25 and 30-35 depend, Simons teaches that the Component B, as the polyol or active hydrogen component reactive with the isocyanate groups of Component A, may comprise up to 15wt% of one or more monomeric polyols containing two or three hydroxyl groups per molecule such as trimethylolpropane, reading upon the claimed component trimethylolpropane of instant claims 24-25 as well as the claimed aliphatic compound having a number average molecule weight within a range of 100 to 1,000 as recited in instant claims 30-32, and “not neopentyl glycol or 1,6-hexanediol” as recited in instant claims 33-35 (Col. 10, line 66 - Col. 11, line 3).  Simons also teaches, as discussed in detail above, that the Component B may comprise a polyether polyol reading upon the claimed polyether polyol as component (i) as recited in instant claims 24-25, and that Component A, in general, contains at least one compound having two or more isocyanate groups per molecule, and although Simons teaches that in one embodiment, the isocyanate-functional compound may be a polyurethane prepolymer produced by reacting a polyol with an excess of polyisocyanate compounds (Col. 2, lines 50-65), such as those disclosed in Col. 6, lines 4-47 including 4,4-diphenylmethane diisocyanate (MDI) and the isomers of tolylene diisocyanate (TDI), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any of the polyisocyanate compounds disclosed by Simons having two or more isocyanate groups per molecule, such as 4,4-diphenylmethane diisocyanate (MDI) and the isomers of tolylene diisocyanate (TDI) as the at least one compound having two or more isocyanate groups per molecule, reading upon the claimed diisocyanate compounds as recited in instant claims 24-25.  Hence, Simons teaches and/or suggests a reaction mixture that contains components as recited in instant claims 24-25 as well as instant claims 30-35, thereby rendering the claimed invention as recited in instant claims 24-25 and 30-35 obvious over the teachings of Ijuin ‘825 in view of Simons given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1, 8-10, 12, 17-18, 20-25 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ijuin ‘825 in view of Simons, as applied above, and in further view of Kaibin (US2014/0370368).  The teachings of Ijuin ‘825 in view of Simons discussed in detail above, and although Ijuin ‘825 in view of Simons does not specifically teach that a cured film formed from the above urethane adhesive agent, as adhesion layer (13) or an “outer side adhesive layer” as in the claimed invention, has a Young’s modulus as instantly claimed as discussed in detail above, it is further noted that Kaibin teaches a similar packaging material for a molded battery case, particularly for lithium ion secondary batteries as in the teachings of Ijuin ‘825, having the same layer structure and general layer materials as in the teachings of Ijuin ‘825, including an outer adhesive layer formed from a two-component urethane adhesive as in Ijuin ‘825, which is similar to the two-component urethane adhesive composition disclosed by Simons; and wherein Kaibin specifically teaches that to obtain good formability of the molding packaging material and good bond strength between the layers, it is preferable that the Young’s modulus of the cured polyurethane adhesive film is preferably 70 to 400 MPa, thereby reading upon the claimed Young’s modulus as recited in instant claims 1, 8, 9, 17, and 18 (Kaibin: Entire document, particularly Abstract, Figs. 1 and 4A; Paragraphs 0001, 0047-0050, 0052-0053, 0055, 0056-0066, and 0069-0073).  Hence, given that Kaibin is directed to the same intended end use as disclosed by Ijuin ‘825, one having ordinary skill in the art would have been motivated to provide the urethane composition as taught by Simons for use as the adhesion layer (13), or “outer side adhesive layer” in the invention taught by Ijuin ‘825 such that the cured adhesive film has a Young’s modulus as taught by Kaibin to obtain good formability of the molding packaging material and good bond strength between the layers, thereby further rendering the invention as recited in instant claims 8 and 18 obvious over the teachings of Ijuin ‘825 in view of Simons and in further view of Kaibin given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 8/25/2022 have been considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and/or arguments filed 8/25/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 13, 2022